DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 09/26/2022. 
Acknowledgement is made to the amendment of claims 1, 4, 9-10, 15, 17, and 20. 
Claims 1-20 are pending. A complete action on the merits appears below. 


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: an assembly for performing a medical procedure comprising a cannula having a cannula hub which may interchangeably attach to a syringe and an elongated element, for the purpose of treating a patient is known in the art as is taught by Sheppard (US 6,500,153), further, a device having a cannula hub which may utilize a variety of locking mechanisms, located inside and/or outside of the cannula hub’s bore for connecting an additional element, such as a syringe to the cannula hub is also known in the art as is taught by Iwase (US 20160022924 A1). 
These references however fail to teach alone or in combination, an electrosurgical assembly having a cannula with a cannula hub for interchangeably attaching to a syringe and an electrode head, the electrode head specifically comprising an ear projecting outwardly to removably engage a rib of said cannula hub. 

Information Disclosure Statement
The information disclosure statement filed 06/10/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,500,153 to Sheppard et al. (herein after “Sheppard”) in view of U.S. Patent Application 2017/0050041 to Cosman (herein after “Cosman”) and U.S. Patent Application 2016/0022924 to Iwase et al. (herein after “Iwase”) further in view of U.S. Patent Application No. 2010/0030146 to Kakish et al. (herein after “Kakish”).
Regarding claim 9, Sheppard teaches an assembly for performing a medical procedure (Col. 1, Lines 6-32; discusses the present invention as relating to a system comprising a syringe, cannula, and needle combination, for use in medical procedures, such as for the delivery of medications epidurally), said assembly comprising: 
a cannula (Fig. 1; needle 34) comprising: 
a cannula hub defining a proximal bore and a middle bore adjacent said proximal bore, said middle bore having a diameter smaller than a diameter of said proximal bore (Fig. 3; opening 60 tapers in a manner in which the proximal end has a diameter larger than the distal end, to this effect, the tapered opening may be divided into any proximal and distal portions, unless otherwise specified);
a cannula tube (Fig. 1; cannula 54) coupled to and extending distally from said cannula hub  (Fig. 3; cannula 54 extends from distal support extension 80 of head 56, said cannula tube defining a lumen (Col. 4, Lines 12- 19; discusses the needle as having a hollow inner opening through its length, with the stylette being dimensioned to fit through the opening 60 and within the hollow inner opening of the needle 34) in fluid communication with said middle bore and said proximal bore; 
an elongate shaft (Fig. 1; stylette 36) comprising: 
an elongate shaft (Fig. 1; proximal-most portion head 50 of stylette 36 contains axial extension 68) head configured to be removably inserted into said proximal bore of said cannula hub (Fig. 3; extension 68 is displayed as located within the proximal portion of opening 60); 
a syringe (Fig. 1; syringe 32) comprising: 
a syringe trunk (Fig. 1; storage region 82); and 
a syringe head (Fig. 2; securing member 102, contains syringe end opening 86 extending axially from one end of storage region 82 to permit the drug to exit the syringe) configured to be removably inserted into said cannula hub (Fig. 2; inner wall 108 of axial extension 104 of securing member 102 is dimensioned to accept extension 58 of needle 34), said syringe head coupled to and extending distally from said syringe trunk (Fig. 2; extension 104 extends distally to the outer end 154 of extension 58).
However, Sheppard fails to teach the assembly as comprising an electrode for performing an electrosurgical procedure. 
Cosman teaches a cannula configured for placement within an epidural space, the cannula for introducing catheters and needle into this space, such as removable stylets (¶Abstract, [0002], [0005]). The stylet located within the cannula can include a cap at its proximal that engages the cannula hub and a solid rod that can be positioned with in the inner lumen of the cannula’s hollow metal shaft when the cannula is used to penetrate tissue, the stylet then being removable so as to allow fluid to be injected into the hub to flow from a hole in the cannula’s distal end (¶[0005]).  
Cosman further teaches the cannula as being able to have an RF electrode placed in the cannula’s inner lumen, so as to provide electrical signals for nerve stimulation, such as stimulation-guided nerve block. This electrode stimulation is discussed as being used in addition to more traditional means such as injection of anesthetic (¶[0005]- [0007]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Cosman into the device of Sheppard to provide a cannula device for insertion into the spinal area to treat pain (¶[0004). 
However, Sheppard fails to teach said cannula hub comprising a step and at least one notch within said step, said step defining a transition surface between said proximal bore and said middle bore and the elongate shaft head configured to axially engage against said step with said at least one notch is configured to maintain fluid communication between said middle bore and said proximal bore when a distal end of said electrode head is engaging said step so as to provide flow paths through which fluid is able to gravity flow distally away from the step.
Kakish teaches an assembly for performing a medical procedure comprising a cannula, an elongate shaft, and a syringe (¶[0013]). The configuration as taught by Kakish is discussed as useful so to form a liquid tight seal to the syringe (¶[0004]). Kakish further teaches (Fig. 5A; lugs 64 extending into the cavity section 60), which separate sections of the bore (Fig. 1; cavity 38) and define a transition surface while maintaining fluid communication. This lug allowing for the syringe to axially engage the step as there are a variety of ways in which they may be engaged, for example, the syringe and the hub are fluidly engaged. In an instance where the needle device is being utilized to deliver liquid and the needle with be pointed down, the fluid flow path will allow fluid to be able to flow with gravity away from the step. 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Kakish into the device of Sheppard to produce a syringe assembly which forms a seal against a flow of liquid in the direction of the inlet end of the assembly (¶[0004]). 
Regarding claim 10, Iwase teaches the assembly of claim 9, wherein said syringe head is formed from flexible materials such that slight expansion said syringe head is configured to facilitate annular seal at an interface between said syringe and said cannula (¶[0043] the syringe and lock mechanism are discusses as being made of synthetic resin materials, such as polyethylene).
Regarding claim 11, Iwase teaches the assembly of claim 9, wherein said syringe (Fig. 7; syringe 3) further comprises a syringe collar (Fig. 7; lock mechanism 23) coupled to and extending distally from said syringe trunk (Fig. 2; drug storage unit 21) and radially spaced outwardly from said syringe head (Fig. 2; drug discharge tube 22), wherein said cannula hub (Fig. 3; hub 13) further comprises a locking feature (Fig. 3; screw portion 17) configured to engage said syringe collar (¶[0055] discusses the fitting portion as having screw member which can threadedly engage with the screw portion of the lock mechanism).
Regarding claim 12, Iwase teaches the assembly of claim 11, wherein said syringe collar (Fig. 2; lock mechanism 23) defines a groove (¶[0055] discusses the fitting portion as having screw member which can threadedly engage with the screw portion of the lock mechanism), and wherein said locking feature is a tab (Fig. 3; screw portion 17).
Regarding claim 13, Iwase teaches the assembly of claim 11, wherein said locking feature is a first locking feature (¶[0076] discusses different mechanisms for attaching the drug discharge tube to the hub, as displayed if Fig. 1-7, Fig. 8, and Fig. 9), said cannula hub further comprising a second locking feature configured to releasably engage said electrode head when said electrode head is removably inserted into said proximal bore of said cannula hub (¶[0073] discusses the lock mechanism located on the outer periphery of the drug discharge tube and the screw portion located on the inner wall of the fitting portion).
The first and second locking features as taught by Iwase are shown within different embodiments which are not mutually exclusive. It would have been obvious to a person having ordinary skill in the art before the effective filing date to be able to incorporate both locking mechanisms into a single embodiment of the invention as Iwase provides support for utilizing any number of the presented lock mechanisms, as any lock mechanism being provided may be appropriately selected, as each locking mechanism provides different strengths of holding force (¶[0074]- [0076]). 
In view of the incorporation of Cosman, in accordance with the rejection of claim 1, the inserted element may be any of a stylet, a syringe, or an electrode. 
Regarding claim 14, Iwase teaches the assembly of claim 13, wherein said second locking feature is a rib (Fig. 8; screw portion 17a) within said proximal bore, and wherein said inserted element further comprises an ear (Fig. 8; screw portion 24a) configured to releasably engage said rib.
In view of the incorporation of Cosman, in accordance with the rejection of claim 1, the inserted element may be any of a stylet, a syringe, or an electrode. 

Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,500,153 to Sheppard et al. (herein after “Sheppard”) in view of U.S. Patent Application 2017/0050041 to Cosman (herein after “Cosman”) and U.S. Patent Application 2016/0022924 to Iwase et al. (herein after “Iwase”).
Regarding claim 15, Sheppard teaches an assembly for performing a medical procedure (Col. 1, Lines 6-32; discusses the present invention as relating to a system comprising a syringe, cannula, and needle combination, for use in medical procedures, such as for the delivery of medications epidurally), said assembly comprising: 
a cannula (Fig. 1; needle 34) comprising: 
a cannula hub (Fig. 1; head 56) defining a bore (Fig. 3; opening 60) and comprising a step within said bore (Fig. 3; section between opening 60 and cannula 54); 
a cannula tube (Fig. 1; cannula 54) coupled to and extending distally from said cannula hub (Fig. 3; cannula 54 extends from distal support extension 80 of head 56), said cannula tube defining a lumen (Col. 4, Lines 12- 19; discusses the needle as having a hollow inner opening through its length, with the stylette being dimensioned to fit through the opening 60 and within the hollow inner opening of the needle 34) in fluid communication with said bore; 
an elongate shaft (Fig. 1; stylette 36) comprising: 
an elongate shaft head (Fig. 1; proximal-most portion head 50 of stylette 36 contains axial extension 68) configured to be removably inserted into said bore of said cannula hub (Fig. 3; extension 68 is displayed as located within the proximal portion of opening 60), an elongate shaft coupled to and extending distally from said elongate shaft head (Fig. 3; stylette portion 52 is attached axially to head 50 through axial extension 68); 
a syringe (Fig. 1; syringe 32) comprising: 
a syringe trunk (Fig. 1; storage region 82); 
a syringe head (Fig. 2; securing member 102, contains syringe end opening 86 extending axially from one end of storage region 82 to permit the drug to exit the syringe) coupled to and extending distally from said syringe trunk, said syringe head configured to be removably attached to said cannula hub (Fig. 2; inner wall 108 of axial extension 104 of securing member 102 is dimensioned to accept extension 58 of needle 34).
However, Sheppard fails to teach the cannula hub comprising a first locking feature extending away from said bore, and a second locking feature within said bore; said elongate shaft head comprising an elongate shaft locking feature configured to releasably engage said second locking feature of said cannula hub; and syringe collar coupled to and extending distally from said syringe trunk, said syringe collar comprising a syringe locking feature configured to releasably engage said first locking feature of said cannula hub.
Iwase teaches an injection needle assembly having an injection needle and a syringe for storing a drug for injection (¶[0003]). The assembly comprising a syringe having a drug discharge tube, for insertion into a hub holding an injection needle for penetrating the tissue of the patient (¶[0042]- [0045]). This device presents the needle assembly and drug injection device as having a reduced force required for an attachment between the injection needle assembly and the drug discharge tube, so as to securely attach and prevent leaking even with weak force (¶[0010]- [0014]). 
Iwase further teaches the removable attachment of the syringe head to the cannula hub as the head being removably inserted into the cannula, and an outer diameter sized to engage said middle bore of said cannula hub (Fig. 2-7; display the process of inserting the syringe into the hub and securely attaching the syringe, such as by twisting the cylindrical lock mechanism, with the attachment being completed when the drug discharge tube and the fitted wall are fixed to each other in a liquid tight manner, such as shown in the embodiment of Fig. 7; ¶[0038]- [0042], [0067]). Additionally, there may be a locking mechanism located within the bore of the cannula to engage the inserted element. This cannula hub may utilize a variety of combinations of locking mechanism, located axially inside, axially outside, or being reliant on the friction force between the inserted element and the cannula hub depending on the need of the procedure (¶[0072]- [0076]). The syringe collar may form a seal between the syringe head and the cannula hub (¶[0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Iwase into the device of Sheppard to provide a drug injection assembly having an easier attachment process without conceding the ability to prevent leaking (¶[0010]- [0014]). 
Sheppard further fails to teach the elongate shaft as an electrode. 
Cosman teaches a cannula configured for placement within an epidural space, the cannula for introducing catheters and needle into this space, such as removable stylets (¶Abstract, [0002], [0005]). The stylet located within the cannula can include a cap at its proximal that engages the cannula hub and a solid rod that can be positioned with in the inner lumen of the cannula’s hollow metal shaft when the cannula is used to penetrate tissue, the stylet then being removable so as to allow fluid to be injected into the hub to flow from a hole in the cannula’s distal end (¶[0005]).  
Cosman further teaches the cannula as being able to have an RF electrode placed in the cannula’s inner lumen, so as to provide electrical signals for nerve stimulation, such as stimulation-guided nerve block. This electrode stimulation is discussed as being used in addition to more traditional means such as injection of anesthetic (¶[0005]- [0007]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Cosman into the device of Sheppard to provide a cannula device for insertion into the spinal area to treat pain (¶[0004). 
Regarding claim 16, Iwase teaches the assembly of claim 15, wherein said syringe collar (Fig. 7; syringe 3 and lock mechanism 23) defines a groove (¶[0055] discusses the fitting portion as having screw member which can threadedly engage with the screw portion of the lock mechanism), and wherein said syringe locking feature is a tab (Fig. 3; screw portion 17).
Regarding claim 17, Iwase teaches the assembly of claim 15, wherein said second locking feature is a rib (Fig. 8; screw portion 17a) within said bore, and wherein said electrode head further comprises an ear (Fig. 8; screw portion 24a) configured to releasably engage sad rib.
Regarding claim 18, Sheppard teaches the assembly of claim 15, wherein said bore of said cannula hub is further defined by a proximal bore and a middle bore adjacent said proximal bore, said middle bore having a diameter smaller than a diameter of said proximal bore, and wherein said electrode head has an outer diameter smaller than said diameter of said proximal bore and greater than said diameter of said middle bore (Fig. 3; axial extension 68 is located within opening 60 and is shown to be smaller than the proximal most portion of the opening but larger than the distal portion).
Regarding claim 19, Iwase teaches the assembly of claim 15, wherein said syringe head has an outer diameter sized to engage said bore of said cannula hub and form an annular seal at an interface between said syringe and said cannula (¶[0051], [0067] discuss the diameters of the syringe and cannula hub so as to for a liquid-tight seal between the fitted wall of the hub and the drug discharge tube).
Regarding claim 20, Iwase teaches the assembly of claim 19, wherein said syringe head is formed from flexible materials such that expansion of said syringe head is configured to facilitate said annular seal at said interface between said syringe and said cannula (¶[0043] the syringe and lock mechanism are discusses as being made of synthetic resin materials, such as polyethylene).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794